Citation Nr: 0015277	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a stress fracture of the right 
heel.  

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for a mood disorder, 
described as a bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from March 1973 to 
May 1973.  

This appeal comes before the Board of Veteran's Appeals on 
appeal of a June 1996 rating action by the Department of 
veteran's Affairs (VA), regional office (RO) located in 
Nashville, Tennessee.


REMAND

The Board of Veterans' Appeals (Board) acknowledges that VA's 
duty to assist veterans in the development of evidence in 
support of their claims is triggered by the submission of 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  Significantly, however, even before the VA's duty to 
assist veterans is triggered, VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control," and any such documents relevant to the 
issue under consideration must be included in the record on 
appeal.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

In the notice of disagreement which was received at the RO in 
February 1997 in the present case, the veteran asserted that 
he had received treatment for his right foot at the Ireland 
Army Hospital at Fort Knox, Kentucky "after discharge."  
The veteran asked the VA to obtain these records. 

Further review of the claims folder indicates that between 
1987 and 1991, the veteran received treatment at the VA 
Medical Center (VAMC) in Dallas, Texas and apparently at the 
VAMC in Louisville, Kentucky.  In response to a request by 
the RO the Louisville VAMC in June 1992 indicated that the 
treatment records had been forwarded to the VAMC in Mountain 
Home, Tennessee.  In June 1996 the Dallas VAMC informed the 
RO that the veteran's records had been transferred to the 
Mountain Home VAMC in April 1995.  

In response to requests by the RO, Mountain Home VAMC in July 
1992 and in May 1996 furnished the RO copies the veteran's 
treatment records.  These records pertain to treatment at the 
Louisville VAMC and the Mountain Home VAMC from 1990 to 1995.  
There were no records from the Dallas VAMC.  

Additionally, in April 1992, the veteran was awarded Social 
Security Administration (SSA) benefits.  According to the 
notification of this award, the SSA determined that the 
veteran was disabled, as a result of a severe alcoholism and 
depressive disorder, effective from June 1987.  The medical 
records used as a basis for this grant have not been obtained 
and associated with the claims folder. 

Moreover, according to a December 1999 memorandum from the 
RO, the veteran's then-current phone number was no longer in 
service.  Furthermore, the supplemental statement of the case 
which the RO furnished to the veteran in the following month 
and which included his then-current address of record was 
returned to the RO as undeliverable.  On remand, therefore, 
the Board believes that an attempt should be made to obtain, 
if possible, the veteran's current address and phone number.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran's 
representative in an attempt to obtain 
the veteran's current address and phone 
number.  All attempts, as well as the 
results of such efforts, should be 
annotated in the veteran's claims folder.  

2.  If the veteran's current address is 
obtained he should be asked to furnish 
the date he was treated at the Ireland 
Army Hospital at Fort Knox, Kentucky 
after his discharge.  

3.  The RO should request the Ireland 
Army Hospital at Fort Knox, Kentucky to 
conduct a search for any records 
pertaining to treatment from May 1973 to 
May 1974, unless more specific 
information is received from the veteran 
regarding the dates of treatment.

4.  The RO should request the Mountain 
Home VAMC to furnish copies of the Dallas 
VAMC treatment records which were 
transferred to the Mountain Home VAMC in 
April 1995.  

5.  The RO should obtain a copy of the 
medical records relied upon by SSA in 
granting benefits in April 1992.  

6.  Thereafter, the RO should 
re-adjudicate the issues in appellate 
status. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




